PER CURIAM.
We initially accepted review of the decision in Wilson-Watson v. Dax Arthritis Clinic, Inc., 766 So.2d 1135 (Fla. 2d DCA 2000), and subsequently stayed the proceedings pending the outcome of Hagan v. Coca-Cola Bottling Co., 804 So.2d 1234 (2001). Thereafter, we directed petitioner to show cause why our decision in Hagan should not control the outcome in this case and why this Court should not dismiss the case as improvidently granted. Upon consideration of petitioner’s response and respondents’ reply to our show cause order, we find that jurisdiction was improvidently granted. Accordingly, we hereby dismiss review of this cause.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS, and QUINCE, JJ., concur.